Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 31, 2022

                                      No. 04-22-00308-CV

                                IN THE INTEREST OF M.A.C.

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021EM503388
                          Honorable Nick Catoe Jr., Judge Presiding


                                         ORDER
        On August 30, 2022, this court received appellant’s brief. The brief violates Texas Rule
of Appellate Procedure 38 in that it does not (1) identify the parties and counsel; (2) include a
table of contents; (3) include an index of authorities; (4) include a statement of the case; (5)
include a brief statement of the issues presented; (6) include record references in the statement of
facts; (7) include a summary of the argument; (8) include a conclusion stating the nature of the
relief sought. See TEX. R. APP. P. 38.1. While substantial compliance with Rule 38 is sufficient,
this court may order a party to amend, supplement, or redraw a brief if it flagrantly violates Rule
38. See TEX. R. APP. P. 38.9(a). We conclude that the formal defects described above constitute
flagrant violations of Rule 38.

       We, therefore, ORDER Appellant Guillermo Valverde III to file an amended brief within
twenty days from the date of this order. If the amended brief does not correct the violations, we
may strike the brief and prohibit appellant from filing another. See TEX. R. APP. P. 38.9(a); see
also id. 42.3(c) (allowing dismissal of appellant’s appeal if appellant fails to comply with a
requirement of the Texas Rules of Appellate Procedure or an order of this court).



                                                     _________________________________
                                                     Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of August, 2022.


                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court